            Case 4:20-cv-00295-HSG Document 53 Filed 09/21/21 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9
10                          UNITED STATES DISTRICT COURT
11                       NORTHERN DISTRICT OF CALIFORNIA
12
13   CHRISTINE CRUMP, individually, and on        Case No. 4:20-cv-00295-HSG
     behalf of other members of the general
14   public similarly situated and on behalf of   ORDER (AS MODIFIED)
     other aggrieved employees pursuant to the    GRANTING STIPULATION TO
15   California Private Attorneys General Act,    VACATE CLASS CERTIFICATION
                                                  REPLY AND HEARING DATE
16                  Plaintiff,
                                                  Complaint Filed: December 6, 2019
17         v.                                     FAC Filed:       August 5, 2020
18   HYATT CORPORATION, an unknown
     business entity; and DOES 1 through 100,
19   inclusive,
20                  Defendants.
21
22
23
24
25
26
27
28
                     ORDER (AS MODIFIED) GRANTING STIPULATION TO VACATE CLASS CERTIFICATION
                                                                    REPLY AND HEARING DATE
             Case 4:20-cv-00295-HSG Document 53 Filed 09/21/21 Page 2 of 2



 1                                            ORDER
 2         Plaintiff Christine Crump (“Plaintiff”) and Defendant Hyatt Corporation
 3   (“Defendant”) have submitted a Stipulation To Vacate Class Certification Reply And
 4   Hearing Date (Dkt. 52). Having reviewed the Stipulation and finding good cause exists
 5   for the relief requested therein, the Court GRANTS the Stipulation and hereby vacates
 6   the class certification briefing schedule and hearing date set forth in the Court’s Order
 7   (Dkt. 50).
 8         The Court further DIRECTS the parties to file by September 28, 2021, a joint
 9   status report of no more than two pages notifying the Court when they anticipate filing
10   the motion for preliminary approval in light of the parties’ successful settlement.
11
12         IT IS SO ORDERED.
13
14   Dated: September 21, 2021                        _________________________________
15                                                         Hon. Haywood S. Gilliam, Jr.
16                                                         United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28
                                                  1
                      ORDER (AS MODIFIED) GRANTING STIPULATION TO VACATE CLASS CERTIFICATION
                                                                     REPLY AND HEARING DATE
